PEC 3170ft




Houston/ TX .J70Q2~


#A : Cmdi of d&mbt Ah IH-M-Qowo -cv
       Trial Court h)o.76HZ4-F , 3^^ branch Ct>cirj, 8nw*y« Cou»+y _.

TkajLMc^int^l^

   31 am np+ify/ha yog of- 4 cbato§&. rn My address
   3L hwi httn -transferred -/v-fAe Sfr/hy feflcu) unff.
  2-   dm pr/mrma fb Submit mu Cjppeflatz, brief £mt(
   mc$\ to kfipiA) ImO miMy CgPj&k are, r&uttred\ Ji rto
   no-h htn/t $ec_e£$, tb a lompMi^d or copy toachth.e_
  _Ai_ yfiii facility . Phase., adi/is-e. . /?7y mwlfhy address
  _&nd phoML number' ^ AS ftlltuXS I
   7?^ Anh Trtin , Tdc£$
   /(oshartn    TX 77SS3
 _phau : IML} S1S-WIZ
                                        .OlhcerAif.

                                      TuAo Avih Tran f pro 5<
8 ?.




                                                        -?
                                       J
                                       c                    z


                                                        ^
                               -2s ^.      ^>
                                                        iEr

                               ^ ^
                               ^ v,                cJ
                                                   Q
                                                        S



                               ^               5   O    HsE

                                                        s
       •-,•''
                      u        ^   >                    ~




                      UJ
                      0
                                   <0              fc   $
                                               ^
       iff*                                    ^                -




                                           £ l
                                                   •^

                               * *         ^
                                                   ^

                               I *                 %            O
                                                                r-
                                                                    N
                                                                tfl
                                                                0
                                                                w
                                                                    i\l
                                                                    0
                                                                    0




 >




                t4.

  s^
                7
                           $



 V